Citation Nr: 1114889	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-38 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for trench foot, right foot.

2.  Entitlement to a disability rating in excess of 20 percent for trench foot, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from July 1943 to June 1945. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the disability ratings for the Veteran's service-connected bilateral trench feet to 20 percent for each foot.  

In his VA Form 9 dated in September 2010, the Veteran requested a hearing before a Veterans Law Judge to be held at the RO (Travel Board hearing).  However, in a February 2011 statement, the Veteran canceled his hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to obtain VA treatment records concerning the Veteran's service-connected bilateral trench feet.  In this regard, on his claim dated in September 2009, the Veteran indicated that he received treatment for his service-connected bilateral trench feet at the VA Clinic in Boca and at the VA hospital.  However, a review of the claims file shows that only scattered VA treatment records dated from April 2008 to August 2009 have been associated with the claims file.  No treatment records from the VA Clinic in Boca or from the VA hospital have been obtained or associated with the claims file.  

Furthermore, a review of the claims file shows that the Veteran also currently receives treatment for his bilateral trench feet from private physicians, and these private treatment records also need to be obtained.  In this regard, a statement from Turtle Island Medical Associates dated in September 2010 indicated that the Veteran was currently receiving treatment at the facility for his feet disability.  Another statement, from B. Rien, D.P.M., P.A., dated in January 2011, revealed that the Veteran received treatment with this private physician for his trench feet.  However, the RO has not attempted to obtain any such private treatment records.

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record of treatment for the Veteran's bilateral trench feet may be relevant to his claim for increased ratings, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Additionally, it is unclear whether the Veteran had previously received disability benefits from the Social Security Administration (SSA).  A review of the evidence of record reveals an SSA inquiry with regard to the Veteran; however, there is no notation of a follow-up or a finding that the Veteran did not receive SSA disability benefits.  Because it is unclear whether the Veteran received SSA disability benefits and whether he received these benefits for his bilateral trench feet, these records must be obtained prior to the determination of the Veteran's claim as they may pertain to the particular disability at issue.  38 U.S.C.A. § 5103A(c)(3).  In this regard, while disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is warranted to obtain these records.

Finally, another VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected bilateral trench feet.  In this regard, while the Veteran was provided a VA examination in October 2009, the Board finds that another VA examination is required because the Veteran has since submitted evidence showing that his bilateral trench feet may have worsened.  Specifically, a statement from his private treatment physician, B. Rien, D.P.M., P.A., dated in January 2011, indicated that the Veteran has severe neuropathies, particularly in his right lower extremity.  The physician also reported that the Veteran also showed some atrophy of the foot due to tissue loss, toenail abnormalities, pain in multiple joints of the forefoot and midfoot, some newly noted color changes in the digits, and more impaired sensations.  Thus, the Board finds that another VA examination is necessary to provide a clearer picture of the current nature, extent, and severity of the Veteran's service-connected bilateral trench feet.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all pertinent records of any medical treatment for the Veteran's bilateral trench feet from the VA Clinic in Boca and from the VA hospital.  Also obtain from the appropriate VA medical center (VAMC) relevant medical treatment records dated from July 2001 to the present.  

The RO also should request that the Veteran submit authorizations to release private treatment records from Turtle Island Medical Associates and from B. Rien, D.P.M., P.A., or submit any such private treatment records that are in his possession.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Ask the Veteran to clarify whether he has previously received SSA disability benefits related to his bilateral trench feet.  If he has, request from the SSA records associated with the Veteran's disability claim(s).  Request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

3.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the current nature and severity of his service-connected bilateral trench foot disabilities.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner is asked to identify and describe any current symptomatology, including any pain, numbness, cold sensitivity, neuropathy associated with the trench left and right feet disabilities, tissue loss, nail abnormalities, color changes, any impaired sensation, hyperhidrosis, swelling, X-ray abnormalities, or any other symptoms.  

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

The examiner also should discuss the extent to which the service-connected bilateral trench feet affect the Veteran's ability to secure or maintain employment.  Specifically, the examiner should opine whether the Veteran's service-connected bilateral trench feet prevent him from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and advancing age.  

The examiner should provide a detailed discussion of the rationale for the opinion rendered with consideration of the pertinent lay and medical evidence of record.  If the examiner cannot provide any requested information, the report should so indicate.  

The Veteran is advised that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim.

4.  Readjudicate the claim for entitlement to a disability rating in excess of 20 percent for trench foot, right and left feet, in light of the VA examination provided and any additional medical evidence received since the issuance of the statement of the case (SOC) in August 2010.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



